EXHIBIT 10.91
 


 
SUPPLEMENT TO AND AMENDMENT OF
 
LIMITED LIABILITY COMPANY AGREEMENT
 
FOR
 
AKORN-STRIDES, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY


 
THIS SUPPLEMENT TO AND AMENDMENT OF LIMITED LIABILITY COMPANY AGREEMENT (the
“Amendment”) is made and entered into on this 29th day of December, 2010 by and
among Akorn, Inc., a Louisiana corporation (“Akorn”), and Strides, Inc., a New
Jersey corporation (“Strides”) as all the Members of Akorn-Strides, LLC (“the
“Company”).
 
The background and purpose of this Amendment are summarized as follows:


A. Akorn and Strides Arcolab Limited entered into that certain Limited Liability
Company Agreement dated September 22, 2004, as amended by that certain First
Amendment to Limited Liability Company Agreement dated January 2006
(collectively, the “Operating Agreement”) in connection with the formation of a
joint venture between the Members to be carried on by the Company whose business
was to develop and market Grandfathered, Patent Challenging and ANDA Products to
the U.S. hospital and retail markets;
 
B. Strides Arcolab Limited assigned its membership interest in the Company to
Strides;
 
C. The Company proposes to enter into an Asset Purchase Agreement to be signed
after the execution of this Agreement to, among other things, sell certain of
the Company’s assets (the “Sales Agreement”);
 
D. The Members have reached separate understandings as to the distribution of
proceeds from the sale of assets, the allocation of items of income and expense,
and the sharing of obligations that result from or arise out of the sale of
assets contemplated by the Sales Agreement, which understandings differ from the
terms currently set forth in the Operating Agreement;
 
E. Thus, the parties wish to supplement and, to the extent required, amend and
restate certain of their respective rights, duties, covenants, and obligations
as they relate to the understandings reached by the Members with respect to the
distribution of proceeds, the allocation of items of income and expense, the
sharing of obligations that result from or arise out, and such other matters set
forth herein that result from or relate to the sale of assets contemplated by
the Sales Agreement.
 
Except to the extent expressly amended by the terms and provisions set forth in
this Amendment, the Operating Agreement remains in full force and
effect.  Capitalized terms used in this Amendment shall have the meanings
specified herein and when not so specified, shall have the meanings set forth in
the Operating Agreement.  In consideration of the above premises, and the
covenants and agreements set forth herein, and in consideration of the
agreements, covenants, mutual promises and undertakings reached by the Members
in connection with and with respect to the sale of assets contemplated by the
Sales Agreement, and for such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, with the intent to be
obligated legally and equitably, Akorn and Strides hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1)            Notwithstanding anything to the contrary in Article XI of the
Operating Agreement, Akorn and Strides agree that the transaction contemplated
by the Sales Agreement when consummated shall not constitute a Dissolution
Event.  Akorn and Strides agree, however, that upon satisfaction of the
Company’s obligations under the “Transition Services Agreement” (as defined in
the Sales Agreement) Akorn and Strides will mutually agree on the future of the
Company.


2)           Article 7, other than Section 7.6, of the Operating Agreement
notwithstanding, the gross proceeds to be realized from the sale of assets as
contemplated under the Sales Agreement, before reduction for any expenses or
costs associated with the Sales Agreement, shall be distributed to the Members
as follows:
 

Akorn   55.3797%       Strides   44.6203%

 
3)           All legal, accounting, and other costs, fees or expenses arising
out of or relating to the transaction set forth in the Sales Agreement shall be
paid for by the Members from the amount of gross proceeds a Member is entitled
under Section 2 above as follows:  55.3797% by Akorn and 44.6203% by Strides.


4)           Section 6.1 of the Operating Agreement notwithstanding, all gain
resulting from, arising out of, or otherwise relating to the sale of assets
contemplated in the Sales Agreement, whether characterized as capital gain or
ordinary income or gain, shall be allocated to each Member in the proportion
that each Member’s share of gross proceeds set forth in 1 above bears to the
total gross proceeds realized by the Company from the sale of assets under the
Sales Agreement (i.e., 55.3797% to Akorn and 44.6203% to Strides); provided,
however, to the extent applicable, Sections 6.2 through 6.6 shall be applied in
determining the allocation of such gain to the Members.  All legal, accounting,
and other costs, fees or expenses allocated to the Members under Section 3 above
shall be treated as a deduction in computing Net Profits or Net Losses from the
sale of assets contemplated in the Sales Agreement and shall be allocated as
provided in Section 3 above.


5)           Any obligation of the Company arising under Article VIII of the
Sales Agreement shall be borne by the Members in proportion to the Members’
Percentage Interests and shall be treated in the same manner as any other item
of cost or expense (i.e., in proportion to the Members’ Percentage Interests) in
determining the Net Profits or Net Losses of the Company in such Fiscal Year
such obligation arises.


6)           Akorn and Strides acknowledge that the
piperacillin/tazobactam (“Pip/Taz”) ANDA is among the assets to be transferred
to the buyer pursuant to the Sales Agreement, and further that Pip/Taz will be
conveyed by the buyer to Strides subsequent to the execution of the Sales
Agreement.  Strides hereby represents that it will not commercially launch
Pip/Taz before January 1, 2012.  However, in the event Strides commercially
launches Pip/Taz before January 1, 2012, then all Net Profit or Net Loss in
relation to Pip/Taz sales during the period beginning with the commercial launch
date and ending on December 31, 2011, shall be shared between Strides and Akorn
in the same manner as set forth in the Operating Agreement.


7)           Akorn agrees that it will not purchase any additional raw or
packaging materials used in the manufacture or production of Sterile Vancomycin
HC1 USP (“Materials”), unless Strides consent is otherwise first obtained, and
Akorn will sell to the Company any Materials, which are required by the Company
in meeting its obligations under the Transition Services Agreement, only from
Akorn’s current stock of inventory.  Strides agrees that it will purchase from
Akorn all remaining Materials in Akorn’s inventory as of the close of the
Transition Period (as defined in the Transition Services Agreement), provided
that, individually and not collectively, each such item of Materials has an
acceptable expiration date that can be used to manufacture product with an
industry accepted expiration date, which the parties agree is twelve months.
 
 
2

--------------------------------------------------------------------------------

 


8)           Akorn and Strides agree that the contents of any press release, or
other announcement or communication, intended for dissemination to the public
with respect to the transactions contemplated in the Sales Agreement shall,
prior to release to the public, be shared with and agreed to by the other party;
provided further, however, that the failure to reach agreement as to the content
of such release, or announcement or communication, shall not preclude the
parties from making such release, or announcement or communication, in
compliance with applicable law or exchange rules.


9)           Akorn and Strides agree that Bryan Cave LLP shall serve as counsel
to and represent the Company in connection the transactions contemplated in the
Sales Agreement (including the Transaction Documents as defined in the Sales
Agreement) and that Bryan Cave LLP also shall serve as counsel to and represent
Akorn in connection with Akorn’s interests in connection with the transactions
contemplated in the Sales Agreement (including the Transaction Documents as
defined in the Sales Agreement), and that Strides hereby consents to such
representation of Akorn by Bryan Cave LLP and waives any conflict or potential
conflict of interest that may arise as a result of such representation of Akorn
by Bryan Cave LLP.  Further, Strides hereby acknowledges that it has been
represented by counsel (other than Bryan Cave LLP) in connection with Stride’s
interests in connection with the transactions contemplated in the Sales
Agreement (including the Transaction Documents as defined in the Sales
Agreement).


[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written and each of the individuals signing below warrants that he
or she has the authority to sign for and on behalf of the respective Member.
 

 
MEMBERS:
     
AKORN, INC.,
 
a Louisiana corporation
      By:   Name:  
Title:   __________________
         
STRIDES, INC.,
 
a company organized under the laws of the State of New Jersey
      By:   Name:  
Title:   __________________

 
4